Citation Nr: 0521746	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  His DD Form 214 reflects service with an artillery 
unit.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a claim for 
entitlement to service connection for left ear hearing loss.  
This appeal also arises from a February 2004 rating decision, 
in which the RO denied service connection for right ear 
hearing loss and for bilateral tinnitus.

The claim of entitlement to service connection for left ear 
hearing loss is reopened below.  That reopened claim, as well 
as the claims of entitlement to service connection for right 
ear hearing loss and bilateral tinnitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with 
rating decisions dated in November 1975 and December 1988 
that denied service connection for left ear hearing loss.

2.  Evidence added to the claims file since December 1988 
relates to facts necessary to the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of November 1975 and December 1988 
are final decisions.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been added to the record 
since the December 1988 rating decision denying service 
connection for left ear hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), and it 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 
2004); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  In 
light of the Board's decision to reopen the claim of 
entitlement to service connection for left ear hearing loss, 
it is not necessary to analyze whether VA has fully complied 
with the provisions of the VCAA.

In July 1975, the veteran filed a claim for service 
connection for left ear hearing loss.  The RO denied that 
claim in November 1975.  The veteran did not file a notice of 
disagreement with that decision.

In August 1988, the veteran again filed a claim for service 
connection for left ear hearing loss.  In December 1988, the 
RO again denied service connection for that disorder.  The 
veteran did not file a notice of disagreement with the 
decision.

In May 1999, the veteran filed a claim for service connection 
for hearing loss.  In July 1999, the RO denied reopening of 
the service connection claim, however, he was never provided 
notice of his appellate rights.  Hence, that claim remains 
open.  

In December 2002, the veteran filed a claim for service 
connection for left ear hearing loss.  In a May 2003 rating 
decision, the RO denied service connection for left ear 
hearing loss.  The veteran appealed the May 2003 decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  Because the veteran 
did not file a timely NOD with the RO's decisions of November 
1975 and December 1988 those decisions became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all of the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for left ear hearing loss was 
the December 1988 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385 (2004), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  Id.. at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

Id. at 160.

The evidence that was associated with the veteran's claims 
file at the time of the December 1988 decision included a 
medical examination of the veteran at separation from 
service, and VA and private medical records.

The evidence that has been added to the claims file since the 
December 1988 decision includes more recent medical records, 
statements from the veteran, and transcripts of his testimony 
at a September 2003 hearing before an official at the RO, and 
a May 2005 videoconference hearing before the undersigned 
Veterans Law Judge.

At his hearings, the veteran reported that he had served in 
an artillery unit, and had been exposed to noise from 
artillery guns.  He stated that he was present at the firing 
of Howitzers several times each day, and that he did not have 
ear plugs or other ear protection.  He related that he had 
noticed difficulty hearing others speaking beginning soon 
after his separation from service.

In August 2003, private otolaryngologist Craig S. Hecht, 
M.D., wrote that the veteran reported bilateral tinnitus that 
had begun in 1953 while he was in the Army.  Dr. Hecht stated 
that a June 2003 audiogram showed bilateral moderate high 
frequency sensorineural hearing loss in a pattern that was 
consistent with both the aging process and chronic noise 
exposure.

At his May 2005 video conference hearing the veteran reported 
that post service he worked primarily in a courtroom 
environment.

The evidence on file as of December 1988 did not include any 
description of the veteran's noise exposure during service.  
Dr. Hecht's statement supporting a relationship between the 
veteran's hearing loss and noise exposure also constitutes 
relevant evidence that was not before the RO in December 
1988.  The hearing testimony and Dr. Hecht's statement 
provide information about to noise exposure in service, and 
relationship of current hearing loss to noise exposure.  
These are unestablished facts necessary to substantiate the 
veteran's claim.  The new evidence raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is both new and material, warranting reopening of the claim 
for service connection for left ear hearing loss.


ORDER

The claim for service connection for left ear hearing loss is 
reopened.

REMAND

The veteran has indicated that he was exposed to extensive 
artillery noise during service, and that he noticed 
difficulty hearing soon after separation from service.  A 
physician has indicated that he has hearing loss that is 
compatible with noise exposure.  The veteran, however, has 
not been afforded a VA hearing examination.  Accordingly, the 
Board will remand the case for VA audiological testing, with 
an opinion as to whether any current hearing loss and 
tinnitus is consistent with exposure to artillery noise 
during his service in the 1950s.

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The veteran's in-service and 
post service noise exposure history must 
be carefully recorded.  Thereafter, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed hearing 
loss and/or bilateral tinnitus is related 
to his military service.  A complete 
rationale for any opinion offered must be 
provided.

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


